Citation Nr: 0112035	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  97-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from October 1987 to 
September 1996.  He has been represented throughout his 
appeal by the New York Division of Veterans' Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Buffalo Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury and for a disorder manifested 
by low back pain.  That same decision granted service 
connection for residuals of right knee injury.  The notice of 
disagreement with this determination was received in May 
1997.  The statement of the case was issued in June 1997.  
The substantive appeal was received in August 1997.  A VA 
compensation examination was conducted in February 1998, and 
VA outpatient treatment reports were received in May 1998. A 
supplemental statement of the case was issued in June 1998.  
Additional VA treatment records were received in July 1998, 
and another VA examination was conducted in September 1998.  
A supplemental statement of the case (SSOC) was issued in 
November 1999.  The appeal was received at the Board in 
February 2000.  

In February 2000, the Board remanded the case to the RO for 
further development.  A private treatment report was received 
in June 2000.  A VA compensation examination was conducted in 
July 2000.  An SSOC was issued in September 2000.  The appeal 
was returned to the Board in March 2001.  

By a rating action in November 1999, the RO denied the 
veteran's claim for an increased rating for service-connected 
residuals of a right knee injury.  The veteran was notified 
of that determination, and of his appellate rights, by letter 
dated in November 1999.  No notice of disagreement with that 
determination has been submitted; therefore, that issue is 
not in proper appellate status and will not be addressed 
herein.  38 U.S.C.A. § 7105 (West 1991).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is currently in effect for anterior 
cruciate ligament tear, right knee, evaluated as 10 percent 
disabling.  

3.  Based upon a competent medical opinion of record, the 
evidence is in approximate equipoise as to whether the 
veteran's currently diagnosed low back strain is causally 
related to his service-connected right knee disorder.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's low back strain is proximately due to or the result 
of his service-connected right knee disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The records indicate that the veteran entered active duty in 
October 1987.  At the time of his enlistment examination in 
May 1986, he reported a history of low back pain in April 
1986, when he had worked for UPS (United Parcel Service).  He 
stood with his pelvis tilted, due to a 1/2-inch difference in 
length of his lower extremities.  The diagnosis indicated 
scoliosis secondary to lower extremity inequality, but 
balanced.

The service medical records reflect that the veteran was seen 
in June 1992 for complaints of bilateral knee pain, after 
jumping a wall.  The diagnosis was bilateral knee strain; the 
veteran was placed on limited duty profile for one week.  The 
veteran was next seen in April 1993, at which time he 
indicated that he had pain in his knees with physical 
activities.  A periodic examination performed that month 
reported the right knee to have 1+ edema and pain, with range 
of motion normal and the joint stable.  

The service medical records also indicate that the veteran 
was seen in July 1994 for complaints of pain in the back 
which had occurred recently when he heard a "pop" and had 
pain on the left side of the back.  He stated that, since 
then, he had noticed progressive muscle tightening and pain 
on the left side of the back.  He also reported that he had 
radiation of pain, and had experienced trouble getting up 
from bed.  On examination, it was noted that the veteran had 
obvious discomfort, and ambulated slowly.  He had positive 
edema in the left paraspinal area, with spasm.  There was 
tenderness over the left paraspinal area.  The pertinent 
diagnosis was low back pain.  No further back complaints were 
reported during the remainder of the veteran's active 
military service, or at the time of his separation.  

On the occasion of his initial VA examination in November 
1996, the veteran indicated that he had sustained bilateral 
valgus injuries to his knees while jumping from a wall in 
1992.  He stated that he was treated with ice, rest, and 
physical therapy, and improved to the point where he now 
noticed some morning stiffness bilaterally, left greater than 
right.  He reported experiencing pain on use, again left 
greater than right.  The veteran also reported an occasional 
feeling of instability, right greater than left.  He also 
reported a history a back injury in 1994, when he awoke after 
having been lifting heavily the previous day; he said he was 
seen by a physician at the time, who performed some 
manipulation.  It was noted that the veteran had been seen 
without significant pain in the lower back since that time.  

Upon clinical evaluation, the veteran was noted to be able to 
transfer from a seated to a standing position without 
difficulty or pain.  Examination of the back revealed a well 
aligned and symmetrical back, with adequate scapular humeral 
motion bilaterally.  The spinous processes were nontender to 
palpation throughout the cervical, thoracic, lumbar, and 
sacral regions.  The normal lordotic curvatures of the lumbar 
and cervical spine were maintained, and the veteran had a 
full range of motion in all directions throughout his 
cervical, thoracic, and lumbar spine, without pain at that 
time.  The sacroiliac joint exhibited minimal tenderness on 
the left, and the right hemipelvis appeared to be lower than 
the left; however, lumbar flexion testing of the sacroiliac 
revealed normal motion of the sacroiliac joint bilaterally.  
The examiner stated, with regard to the reported injury to 
the back suffered in 1994, that there was no evidence of any 
loss of motion at the time of the examination, with an 
aligned sacroiliac joint.  Reference was made to the 
comparison of the right hemipelvis with the left, apparently 
with respect to the slight disparity in height.  

By a rating action in April 1997, the RO granted service 
connection for residuals of right knee injury.  A 10 percent 
rating was assigned, effective September 8, 1996.  

Received in July 1997 were reports of radiographic studies 
performed during the period from December 1996 to June 1997, 
which reflect evaluation of the veteran's knees.  Received in 
August 1997 were VA outpatient treatment reports dated from 
October 1996 to June 1997, which show that the veteran 
received treatment for several disabilities; however, those 
records do not reflect any treatment for a low back disorder.  
Duplicate treatment reports were received in September and 
November 1997.  

The veteran was afforded another examination in February 
1998, at which time he indicated that he had been 
experiencing increased low back pain with stiffness, 
especially in the mornings.  Pain was localized in the lumbar 
area, without any radiation.  He stated that the pain was 
worse with prolonged standing and bending and increased 
physical activity; he denied any bowel or bladder problems, 
and he denied any paresthesia to the lower extremities.  The 
veteran lacked 5 degrees from touching the ground without 
bending his knees; back extension was 10 degrees.  There was 
a full range of motion upon lateral bending and rotation.  X-
ray study of the back was negative.  The examiner stated that 
there were no significant findings in the lumbosacral spine.  

Received in May 1998 were VA treatment reports dated from 
November 1996 to May 1998, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including complaints of pain in the back.  
During a clinical visit in June 1997, the back had mild 
muscle tension, bilaterally; there was mild back discomfort 
with forward flexion.  The pertinent diagnosis was low back 
muscle strain, secondary to pelvic tilt.  The veteran 
underwent several sessions of physical therapy.  The veteran 
was next seen in October 1997, at which time a diagnosis of 
low back muscle strain was reported.  Subsequently received 
treatment records, including the report of a VA compensation 
examination in September 1998, reflect evaluation of the 
right knee and other disabilities not at issue.  

Received in June 2000 was a private treatment report dated in 
July 1998, which reflects evaluation of the veteran's knees.  
This report also noted that the veteran had some mechanical 
back problems; however, no clinical findings were reported.  

The veteran was afforded a VA compensation examination in 
July 2000, at which time it was noted that he had a very 
physically strenuous job, which required standing and heavy 
lifting.  He stated that, at the end of the day, his back was 
very painful.  The veteran described intermittent pain in the 
lumbar segment, which became worse with strenuous workdays.  
On clinical evaluation, no postural abnormalities were noted.  
There was no kyphosis.  The musculature of the back was 
normal.  No spasms were palpated.  There was some limitation 
on forced extension, but it was not significant.  
Specifically, lumbar flexion was 95 degrees; lumbar extension 
was approximately 30 degrees.  Lateral flexion of the lumbar 
spine was approximately 40 degrees, and rotation was 35 
degrees.  The assessment was low back strain.  The examiner 
noted that the veteran's low back strain was causing low back 
pain, which was likely secondary to both his job activities 
and his right knee pathology.  

II.  Legal analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a non-service-connected disability which is 
aggravated by a service-connected disability.  In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet.App. 439 
(1995).  

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., legally 
plausible) claims.  More recently, the Court of Appeals for 
Veterans Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).  

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.  

Based upon the extensive development of medical evidence, 
including military records covering the veteran's years of 
service, the veteran's own statements, VA outpatient medical 
records, and the report of his VA medical examinations, the 
Board concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
veteran has had adequate notice of the evidence needed to 
substantiate his claim.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development as to the issue which we are resolving today 
(another issue is being remanded, below).  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).  

As noted above, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2099 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).  

In this regard, the Board notes that the record demonstrates 
continued complaints and treatment of low back pain since 
service, particularly following the development of knee 
disorders in service (we do not express an opinion as to 
whether the left knee trouble in service should be service 
connected).  Following a VA examination in November 1996, the 
examiner indicated that the veteran's complaints and findings 
involving the back were a direct result of the in-service 
injuries.  Furthermore, in response to a specific question as 
to the relationship between the low back disorder and 
service, a VA examiner in July 2000 reported that the 
veteran's low back strain was causing low back pain which was 
likely secondary to both his job activities and his service-
connected right knee disorder.

Although the medical evidence is by no means unequivocal as 
to etiology, and we can understand the RO's basis for denial 
of the claim, the Board will exercise our discretion under 
the reasonable-doubt/benefit-of-the-doubt-doctrine, and 
conclude that there is an approximate balance of positive and 
negative evidence on the issue of secondary service 
connection.  Giving the benefit of the doubt to the veteran, 
the Board finds that the veteran developed a low back 
disorder as a result of a service-connected disability, and 
service connection is warranted.  38 C.F.R. § 3.310 (a).  


ORDER

Service connection for a low back disorder is granted.  


REMAND

With respect to the veteran's claim for service connection 
for a left knee disorder, the Board notes that the service 
medical records reflect that the veteran was treated for 
complaints of bilateral knee pain, and was diagnosed with 
bilateral knee strain.  During his initial VA examination in 
November 1996, evaluation of the left knee revealed no 
evidence of any instability in any direction; however, there 
was a 1-2+ crepitus noted upon extension and flexion of the 
knee.  This was without pain at that time.  The examiner's 
diagnostic impression was of status post bilateral valgus 
knee injury in 1992, which was noted to have left the veteran 
with some mild ligamentous laxity in the anteroposterior as 
well as mediolateral directions, and some crepitus upon 
normal range on the left.  

Radiographic studies performed during the period from 
December 1996 to June 1997 revealed no significant 
abnormalities of the left knee.  Subsequently received in 
August 1997 were VA outpatient treatment reports dated from 
October 1996 to June 1997, which show that the veteran was 
seen in May 1997 for complaints of left knee pain; X-ray 
studies of the left knee conducted in May and June 1997 were 
within normal limits.  No pertinent diagnosis was reported.  

On examination of the left knee in February 1998, there was 
no swelling, no effusion, and no joint line tenderness.  
Range of motion was from 0 degrees to 120 degrees.  Deep 
tendon reflexes were 2+ symmetrically; sensation was intact.  
Posterior drawer signs and McMurray's tests were negative; 
there was no muscle atrophy.  X-ray study of the left knee 
was negative.  The examiner stated that there were no 
significant findings in the left knee.  

Subsequently received, in May 1998, were outpatient treatment 
reports, which show that the veteran was seen in May 1997 for 
complaints of aching in both knees, left greater than right; 
he was given a provisional diagnosis indicating knee aching 
and giving out, left greater than right.  During a clinic 
visit in June 1997, examination revealed a positive drawer 
sign with mild instability in both knees, right greater than 
left; mild crepitus was also noted with motion.  During a 
clinic visit in June 1997, examination revealed a positive 
drawer sign with mild instability in both knees, right 
greater than left; mild crepitus was also noted with motion.  
The pertinent diagnosis was knee instability, right greater 
than left.  

Also of record is a treatment report dated in July 1998, 
indicating that the veteran complained of left knee pain.  
The impression was left knee pain.  The examiner noted that 
the veteran had a positive Lachman's on that side; he 
recommended that an MRI (magnetic resonance imaging) scan of 
the left knee be performed in order to determine the status 
of the menisci and anterior cruciate ligament of the left 
knee.  The record does not contain a report of an MRI of the 
left knee.  Following a VA examination in July 2000, the 
examiner stated that he believed the veteran's claim that his 
right knee pain was affecting his left knee; however, he also 
noted that the left knee was unremarkable, without signs of 
instability, on physical examination.  

As discussed in the decision above, VA has long recognized 
that the Department has a duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.103(a) (2000).  This duty 
to assist, in many cases, includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Precedential caselaw of the United States 
Court of Appeals for Veterans Claims has confirmed this 
obligation over the years.  See Waddell v. Brown, 5 Vet.App. 
454, 456 (1993), citing Green v. Derwinski, 1 Vet.App. 121 
(1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); see 
also 38 C.F.R. § 3.326 (2000).  

Moreover recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases.  See the Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, also discussed above.  Of 
significance in the present matter, is language in the new 
statute which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary . . . shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to 
make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the 
evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant) --

(A)  contains competent evidence that the 
claimant has a current disability, or persistent 
or recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision on 
the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(boldface added).  

In view of the conflicting medical findings regarding the 
veteran's left knee, the Board believes that further medical 
development is necessary.  It is pertinent to note that, if 
the medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991).  In view of the veteran's contentions and some of 
the evidence summarized above, it is the Board's judgment 
that an orthopedic examination is warranted which includes a 
professional opinion as to the contended etiological 
relationship between the in-service complaints and any 
present disability.  Specifically, the examiner should offer 
an opinion as to whether the veteran has a current left knee 
disorder, and as to the likelihood that any current left knee 
disorder found is causally related to any incident of 
service.  Green v. Derwinski, 1 Vet.App. 121 (1991).  

Therefore, in order to ensure that VA has met its duty to 
assist the veteran in developing facts pertinent to the 
claim, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment by all health care providers, 
VA and non-VA, who have treated him for 
his claimed left knee disorder.  After 
obtaining any needed release forms, the 
RO should directly contact the medical 
providers and obtain any such records not 
already in the file.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and etiology of any left knee 
disorder that may be present.  The claims 
folder must be made available to the VA 
physician for review prior to the 
examination, and a notation to the effect 
that the file was reviewed should be made 
a part of any report provided.  All 
indicated studies should be performed, 
and all clinical findings reported in 
detail.  If a present left knee disorder 
is diagnosed, the examiner noting that 
diagnosis should provide an opinion, 
based upon discussion of facts 
substantiated in the record, as to 
whether it is at least as likely as not 
that any such present left knee disorder 
is related to the veteran's military 
service.  If it is not possible to make 
such a determination, the examiner should 
so state, and provide the reasons why 
that is so.  The examination report 
should include the complete rationale for 
all opinions expressed.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of a 
left knee injury.  If the determination 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case, which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



